On petition for rehearing the defendant in error suggests that the Court overlooked the principles of law enunciated in Potter v. Realty Securities Corporation, 77 Fla. 768, 82 So. 298. The contention is erroneous, *Page 435 
as is shown by the special concurring opinion of Mr. Justice DAVIS in the instant case.
In the case of Potter v. Realty Securities Corporation the attack on the judgment entered by a lawyer acting as Judgead litem was made in an appellate proceeding by direct review. In the instant case the attempted attack on the judgment entered by the purported Judge ad litem is a collateral attack, which method cannot prevail to upset the judgment.
Petition for rehearing denied.
ELLIS, P. J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment.